Citation Nr: 0427755	
Decision Date: 10/06/04    Archive Date: 10/12/04	

DOCKET NO.  99-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March, August and September 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

In a decision of June 2001, the Board denied entitlement to 
service connection for chronic low back, left hip, and right 
knee disabilities.

In an April 2002 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated that part of the Board's 
June 2001 decision which denied entitlement to service 
connection for chronic low back and left hip disabilities.  
That same Order dismissed the veteran's appeal as to the 
issue of service connection for a chronic right knee 
disorder. 

In August 2003, the veteran's case was remanded to the RO for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  A chronic low back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  Arthritis was first shown 
years post-service.

2.  A chronic left hip disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  Arthritis was first shown 
years post-service.




CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A chronic left hip disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left hip be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a) must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.

In the present case, in correspondence of April 2001, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence should be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claims.

The veteran and his then representative were also provided 
with a copy of the appealed rating decision, as well as a 
Statement of the Case, and Supplemental Statements of the 
Case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing a nexus between 
the veteran's current low back and hip disabilities and some 
incident or incidents of his period of active military 
service.  By way of these documents, the veteran and his 
representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all the aforementioned correspondence informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in April 2001 was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In the case at hand, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.  Most recently, the appellant's 
attorney has written to indicate that there is no further 
evidence to submit and that readjudication should proceed.



Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of back or 
left hip disabilities.  In an entry of early March 1970, it 
was noted that the veteran had fallen, and sustained a 
puncture wound to his right anterior midtibia.  Physical 
examination revealed a superficial abrasion approximately the 
size of a quarter in the area of the anterior tibia on the 
right.  Also noted was a small puncture-type laceration in 
the same area.  Radiographic studies of the right tibia 
revealed no evidence of any fracture.  The wound was 
irrigated, and closed with sutures under local anesthesia.  
The clinical impression was laceration of the right tibia 
secondary to a fall.

At the time of a service separation examination in December 
1970, the veteran's spine and musculoskeletal system were 
within normal limits, and no pertinent complaints, findings, 
or diagnoses were noted.

A private outpatient treatment record dated in April 1981 
reveals that the veteran was seen at that time for "back 
pains."

Private outpatient treatment records dated in November and 
December 1994 reveal that the veteran was seen at that time 
for various back-related complaints.  In an entry of November 
1994, it was noted that the veteran had been complaining of 
low back pain "on and off" for a long time.  Physical 
examination of the lumbosacral spine showed evidence of some 
mild tenderness on full flexion.  Tests of straight leg 
raising were negative.  

During the course of private outpatient treatment in late 
December 1994, it was noted that the veteran had been 
suffering from low back strain, and exacerbation of his 
chronic low back pain syndrome.  The veteran was sent for 
radiographic studies of his lumbosacral spine, and advised to 
continue exercises for low back muscle strengthening.  He 
denied a history of trauma.

A private physical therapy record dated in June 1999 is 
significant for a diagnosis of mechanical neck and back pain 
secondary to an automobile accident.

On VA general medical examination in July 1999, the veteran 
gave a history of left hip injury in 1969 while in the Navy.  
Also noted was a history of low back injury.  According to 
the veteran, his low back problems were the result of 
excessive exercise and running in the Navy.  

Reportedly, as a result of his left hip and right knee 
injuries, the veteran currently suffered from pain, weakness, 
stiffness, subluxation, swelling, and instability.  Also 
noted were problems with dislocation, fatigue, and a lack of 
endurance.  According to the veteran, he hurt "all the time," 
and was sometimes awakened from sleep by his hip.  

Regarding his low back history, the veteran complained of 
constant pain, as well as weakness, fatigue, and lack of 
endurance.  According to the veteran, he had a difficult time 
getting out of bed in the morning.  Currently, the veteran 
was receiving physical therapy.  When questioned, the veteran 
stated that he could perform various activities of daily 
living, such as brushing his teeth, dressing himself, 
showering, cooking, vacuuming, walking, driving a car, and 
shopping.  Also noted was that the veteran could push a 
lawnmower, climb stairs, and work in the garden.  

Radiographic studies of the lumbar spine were consistent with 
mild degenerative arthritis, while studies of the left hip 
showed evidence of mild traumatic arthritis.  The pertinent 
diagnoses were low back injury, mild degenerative arthritis; 
and left hip injury, mild traumatic arthritis.  

In correspondence of late July 1999, the veteran's private 
physician wrote that the veteran had been a patient since 
1991.  According to his physician, the veteran had a problem 
with chronic low back pain syndrome, characterized by 
recurrent acute exacerbations on an "on and off" basis.  
Reportedly, the veteran had a history of a fall 30 years ago 
while in service.  Also noted was that the veteran's back 
pain was exacerbated by bending and driving.  

Radiographic studies of the veteran's lumbosacral spine 
showed evidence of a transitional fifth lumbar vertebral body 
with degenerative changes, predominantly at the level of the 
5th lumbar vertebra and 1st sacral segment, and at the level 
of the 4th and 5th lumbar vertebrae.  In the opinion of the 
veteran's physician, the veteran's low back pain symptoms 
began with an old injury "many years ago," which led to his 
chronic low back pain symptoms.

In correspondence of October 1999, the same private physician 
who had furnished the July 1999 correspondence wrote that he 
had reviewed the veteran's medical record of March 2, 1970, 
at which time the veteran fell and sustained various 
injuries.

In correspondence of January 2000, the same private physician 
who furnished the July and October 1999 statements wrote that 
he had reviewed the veteran's medical record of March 2, 
1970.  According to the veteran's physician, in that record, 
it was mentioned that the veteran had a history of a fall, at 
which time he sustained a puncture wound of the right 
anterior midtibia.  In the medical record, there was no 
mention of back pain.  Though the veteran related to his 
physician that his low back pain began subsequent to the fall 
in March of 1970, medical records did not document 
symptomatology of back pain.

In the opinion of the veteran's private physician, the 
veteran suffered from chronic low back pain requiring 
nonsteroidal medication and daily physical exercise.  Based 
on the history provided to him by the veteran, symptoms of 
the veteran's back pain had been going on since the 1970's.  
However, was no documentation of a back injury in the medical 
records from so many years ago.  

In correspondence of January 2001, it was noted that the 
veteran had failed to report for an April 2001 hearing before 
the Board.

In March 2004, a VA orthopedic examination was accomplished.  
At the time of examination, it was noted that the veteran's 
claims folder was available, and had been reviewed.  When 
questioned, the veteran stated that he had injured his lower 
back and left hip while in the military in 1970.  Reportedly, 
at that time, the veteran fell through an open hatch.  
Currently, the veteran complained of low back and left hip 
pain while walking or standing.  When further questioned, the 
veteran stated that he did not utilize any brace, cane, or 
other assistive device.  However, he experienced "flare-ups" 
of his back pain which lasted approximately three days, and 
which occurred 5 to 6 times per year.  

Physical examination of the lumbar spine was positive for the 
presence of paraspinal tenderness.  There was a marked 
scoliosis of the thoracolumbar spine.  Radiographic studies 
of the lumbosacral spine showed evidence of degenerative 
joint disease, as well as mild to moderate scoliosis.  
Radiographic studies of the left hip were within normal 
limits.  The pertinent diagnoses were thoracolumbar 
scoliosis; degenerative joint disease of the lumbar spine; 
and radiculopathy of the left leg causing left hip pain.

Noted at the time of examination was that the veteran had 
been seen in March of 1970 following a fall and right 
anterior tibial injury, for which he received treatment, 
including irrigation.  Reportedly, there were no further 
references to that fall during the remainder of the veteran's 
military service.  On physical examination for discharge, 
there was no evidence of any low back or left hip disability.  
Accordingly, in the opinion of the examiner, it was "not 
likely" that the veteran's low back or left hip disability 
was related to his military service.  

Analysis

The veteran in this case seeks service connection for a 
chronic low back disorder, as well as for a disability of the 
left hip.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic low back or left hip disabilities.  While 
in March 1970, during the veteran's period of active military 
service, he received treatment for a laceration of the right 
tibia following a fall, there is no indication that, as a 
result of that incident, the veteran sustained any chronic 
disability of the lower back or left hip.  In point of fact, 
at the time of the veteran's service separation examination 
in December 1970, his spine and musculoskeletal system 
(including left hip) were within normal limits, and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of either of the disabilities at 
issue is revealed by a private outpatient treatment record 
dated in April 1981, almost 11 years following the veteran's 
discharge, at which time he complained of back pain.  A 
chronic low back disorder was confirmed no earlier than 1994, 
at which time the veteran received private treatment for what 
was described at that time as low back pain 
syndrome/mechanical low back pain.  A chronic left hip 
disability was first noted no earlier than July 1999, at 
which time the veteran received a diagnosis of mild traumatic 
arthritis of the left hip.

The Board acknowledges that, in the opinion of the veteran's 
private physician, his current low back disability had its 
inception at the time of an inservice injury in March 1970.  
However, that physician has conceded that he first saw the 
veteran no earlier than 1991, fully 21 years following his 
discharge from service.  Further conceded was that the 
veteran's inservice medical record of March 1980 showed no 
evidence of any symptomatology of back pain.  While according 
to the veteran's physician, he (i.e., the veteran) suffered 
from chronic low back pain which might be attributable to an 
inservice fall, there was no medical documentation of any 
such injury.  Rather, any opinion offered was clearly based 
solely upon history provided by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  It is noted that the 
history is not confirmed by the contemporaneous evidence on 
file.

Further review of the record reveals that the most recent 
examination is very complete.  The examiner reviewed the 
claims folder, including all the contentions of the veteran, 
and has concluded that there is no relationship between the 
in-service fall and the start of the hip and back pathology.  
Moreover, there is no evidence of arthritis within the first 
year of service.  To the extent there is "traumatic" 
arthritis, the finding appears based on the aforementioned 
history that is not confirmed.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current low back and left 
hip disabilities, first persuasively documented many years 
after service, with any incident or incidents of his period 
of active service.  Accordingly, service connection for those 
disabilities must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left hip disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



